1    PETER E. BRIXIE, S.B.#124186
     Attorney at Law
2    410 Twelfth Street, Suite One
     Sacramento, CA 95814
3    Telephone: (916) 658-1880
     Facsimile: (916) 658-1884
4
     Email: peterbrixie@gmail.com
5

6    Attorney for HELENE BROWN

7
                                 UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9

10

11   HELENE BROWN,                                      CASE NO.:      2:18-CV-01405-CKD
12   Plaintiff,
13
                                                        STIPULATION AND ORDER EXTENDING
     vs.                                                TIME TO FILE AND SERVE MOTION
14
     COMMISSIONER OF SOCIAL SECURITY,
15
     Defendant
16

17           IT IS HEREBY STIPULATED by and between the parties, through their respective
18
     undersigned attorneys, and with the permission of the Court as evidenced below, that the Plaintiff’s
19
     time to file a motion for summary judgment in the above-referenced case is hereby extended to the
20
     new filing date of January 28, 2019. The extension is needed due to press of business in plaintiff’s
21
     attorney’s office.
22   ////

23

24

25

26

27

28
1    This is the 2nd request for extension by plaintiff.
2

3
     Dated: 12/28/2018                                        /s/ Peter Brixie
                                                              PETER BRIXIE
4                                                             Attorney at Law
                                                              Attorney for Plaintiff
5

6
     Dated: 12/28/2018                                        /s/ Daniel P. Talbert
7                                                             DANIEL P. TALBERT
                                                              Special Assistant U. S. Attorney
8                                                             Attorney for Defendant
9

10
                                            ____ooo__

11                                  APPROVED AND SO ORDERED.

12   Dated: December 28, 2018
                                                           _____________________________________
13                                                         CAROLYN K. DELANEY
14
                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
